Title: To George Washington from Osborn Parson, 14 May 1788
From: Parson, Osborn
To: Washington, George



May 14th 1788

May it Please your Excellency for an unfortuneate unhappy friendless stranger to adress you with a few lines to claim your Excellency’s Bounty being distitute of the necessary’s of life and in a strange land no friends nor relations to commiserate my misfortunes nor relieve my distress. Five years of my time was spent in defence of my country with many hardships and the loos of Blood having been wounded at the Battle of the Green Spring Virginia But when the happy tidings of Peace arriv’d I then thought myself happy having made some speculation and my own income amounted to a sum I thought would put me above the frowns of this world five years have I spent in the enjoyment of my friends since the war but hearing of that flourishing Country of Kantucky I converted all my property into Ready money and took my journey By the way of Philadelphia having Business at Baltimore but on my journey Betwen Philadelphia and Baltimore near Bush Town I was attacked by some Ruffins and Robed of all my money except one Guinea Thus being depriv’d of all my flattering Prospects of settleing myself in that flourishing Country I am redused to necessity and want and am now a wandering about this wretched world like a wave tosed upon the Otion with Grief sorrow and bitter anguish companions of my way if I return to my native soil I have no prospect before me if I Go on I have no means to procure any subsistance O that Heaven (or some friendly hand) would assist or direct me what cource to take and indue me with fortitude to bare up against the frowns of Divine Providence. When I look round this world and behold my fellow mortals in the heights of happiness Possesed of Riches and Grandure and spend their Days in peace and plenty it fills my heart with inexpressable Grief to think while they injoy their happyness I am doomed to spend my Days in moloncoly reflection upon my past Misfortune But why do I reflect upon the will of Divine Providence as it is my unhappy lot I submit to my fate, but knowing the goodness

of your Excellency’s Heart I make thus bold to unbosom my misfortunes hoping and praying your Excellency will consider my unhappy Circumstances and not impute it to forwardness but real necessity Perhaps your Excellen[c]y may ask why I did not deliver this in an extemporary manner to which I answer your Excellencys dread presence would so abash me that I should not have the power of utterence.
So submitting my unhappy circumstances to your Excellency’s perusal I subscribe praying for the choicest of Heavens Blessing to desend and light on you and your noble consort and may your live happy all the days of your appointed time and at last receive that immortal Crown of Glory which is your just Reward.

Osborn Parson


May it please your Excellency to excuse the inaccuracy of my writing.

